Citation Nr: 0700589	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, to include jungle rot.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for jungle rot, and denied service connection for borderline 
personality disorder (claimed as nerves).   

The veteran testified before Veterans Law Judges at a 
November 2004 video conference hearing and at a March 2006 
hearing.  The hearing transcripts have been associated with 
the claims file.  As these hearings were not conducted by the 
same Veterans Law Judge, a panel decision is necessary.  See 
38 C.F.R. § 20.707 (2006).

The Board remanded the case to the RO for further development 
in April 2004, and in January 2005.  Development has been 
completed and the case is once again before the Board for 
review.  

During the March 2006 Board hearing, the veteran and his 
representative raised a claim of entitlement for service 
connection for PTSD.  The issue of entitlement to service 
connection for PTSD has not been adjudicated by the RO, and 
is referred to the RO for further action.  


FINDINGS OF FACT

1.  The record does not contain competent evidence linking a 
current skin disorder to the veteran's military service.  

2.  The record does not demonstrate a chronic acquired 
psychiatric disorder etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include jungle rot, was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

2.  A chronic acquired psychiatric disorder, other than PTSD, 
was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA, in effect, asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran's service medical records, VA treatment records, 
a VA examination report, and hearing transcripts have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Board notes that the veteran was scheduled for two May 2005 
VA examinations, in accordance with a January 2005 Board 
remand, to determine if he had a current skin disorder or 
psychiatric disorder related to service.  The veteran failed 
to report to these examinations, and the examination requests 
were cancelled.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).
1.  Chronic Skin Disorder to Include Jungle Rot

The veteran has testified that he has had a rash on his feet 
and groin since service.  Service medical records contain no 
complaints, diagnoses, or treatment for any chronic skin 
disorder.  On preinduction examination in November 1965 and 
separation examination in September 1967, the veteran gave a 
history of foot trouble; no further elaboration was provided.  
However, physical examinations conducted as both times 
revealed no pertinent abnormalities of the feet.  A November 
1967 clinical note shows that the veteran was seen with a 
small cyst in the left side of his groin that had been 
present for about a week, and he was assessed with scar 
tissue around an old healed pustule of the inner thigh.  A 
January 1968 statement of medical condition showed no change 
in medical condition since the September 1967 separation 
examination.  Service medical records also include a March 
1976 examination for enlistment in the United States Army 
Reserve.  The Board notes that the record does not indicate 
that the veteran had additional service from March 1976.  The 
veteran reported a history at that time of athlete's foot for 
years that did not cause him trouble.  Again, however, 
examination of the veteran's feet at the time was negative 
for pertinent abnormality.  In fact, no skin abnormality was 
clinically found on examination.

VA treatment records reflect a current diagnosis of tinea 
pedis of the feet. (See VA Treatment Records, September 2003 
to September 2005).  The veteran was seen by VA in July 2005 
with complaints of a pruritic rash of the right foot and 
groin that he reported was associated with Vietnam.  Id.  On 
examination, no groin rash was noted.  The veteran had a 
white fungal appearing rash on the foot.  Id.  He was 
assessed with tinea pedis, and was referred to a 
dermatologist. Id.  He was seen by a dermatologist in 
September 2005 for bilateral feet with scale and maceration 
between web spaces on lateral aspects. Id.  He was diagnosed 
with tinea pedis, and was treated with Lamisil.  Id.  VA 
medical records do not reflect any other complaints or 
treatments pertaining to a chronic skin disorder.  Id.

Although the veteran has a diagnosis of tinea pedis, service 
medical records do not show that tinea pedis was incurred in 
service.  The only medical evidence of a chronic skin 
disorder from the time of the veteran's 1968 separation from 
service to the 2005 VA diagnosis of tinea pedis was the 
veteran's reported in March 1976 of a history of athlete's 
foot.  No medical evidence links either the March 1976 report 
of a history of athlete's foot or the veteran's current 
diagnosis of tinea pedis to service.  In fact, there is no 
objective evidence of a chronic skin disorder from 1968 to 
1976, and even in 1976, no skin disorder was found on 
examination.  The Board notes that the veteran was recently 
scheduled for a VA examination to determine if he had a 
current skin disorder related to service; however, he did not 
report for this examination.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  He must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.326(a) (2006).  The veteran has not provided 
explanation for his failure to report for VA examination 
which would have provided evidence material to the issues 
under consideration.  Therefore, the Board finds that service 
connection for a chronic skin disorder, to include jungle 
rot, is not warranted.

2.  Chronic Acquired Psychiatric Disorder, other than PTSD

Service medical records show that the veteran was seen in 
November 1966 because he had a cold lasting two weeks in 
duration.  The treatment report also noted nervousness and 
appetite withdrawal episodes.  This note was apparently made 
with reference to the veteran's cold symptoms.  Also in 
November 1966, the veteran was seen and noted to be causing 
trouble in town and quarters after drinking in Phan Thiet.  
He was given Thorazine and fell asleep.  The next day, he was 
noted to be alert, awake, oriented, and recovered from the 
influence of alcohol and Thorazine except for a headache.  
Neurological examination was negative.  The diagnostic 
impression was that no pathology was found and he was 
returned to duty.  The remaining service medical records 
contain no reference to nervousness or psychiatric problems.  
No psychiatric problems were noted on the veteran's November 
1965 pre-induction and September 1967 separation 
examinations.  

During a June 1983 VA examination, the veteran was diagnosed 
with borderline personality disorder, instability reaction.  
During the examination, the veteran complained of a nerve 
problem, which reportedly began in 1967 while he was in 
Vietnam.  He reported that he would sweat and go into shakes.  
The medical evidence of record does not reflect a current 
diagnosis of borderline personality disorder.  (See VA 
Treatment Records, September 2003 to September 2005).  
Further, personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits. See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006).  See also 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.)  

The veteran has current diagnoses of depression, and general 
anxiety disorder.  (See VA Treatment Records, September 2003 
to September 2005).  The veteran was seen by VA for 
nervousness and shaking spells in January 2005.  Id.  He 
described symptoms of sweating and shaking.  Id.  He was 
diagnosed with depression, not otherwise specified, in 
January 2005.  Id.  He was additionally diagnosed with 
general anxiety disorder in February 2005.  Id.

Although the veteran is shown to have current chronic 
acquired psychiatric disorders, to include depression and 
general anxiety disorder, these disabilities were not shown 
to have been incurred in service.  The veteran reported, in 
his hearing testimonies, that he saw a psychiatrist in 
service; however, service medical records do not reflect any 
psychiatric complaints or treatment, and no psychiatric 
disabilities were noted on separation.  Additional service 
medical records, to include mental hygiene records, were 
requested.  Additional service medical records received did 
not reflect any psychiatric disabilities.  The first 
diagnosis of a chronic acquired psychiatric disorder was in 
January 2005 and February 2005.  (See VA Treatment Records, 
September 2003 to September 2005).  The Board notes that 
symptoms reported during the veteran's June 1983 VA 
examination were similar to symptoms reported when he was 
initially seen by VA in January 2005 for nervousness.  
However, no medical evidence links any currently diagnosed 
acquired psychiatric disorder or symptomatology to service.  
The Board again notes that the veteran was scheduled for a 
2005 VA examination to determine if he had a current 
psychiatric disorder related to service; however, he did not 
report for this examination.  Therefore, the Board finds that 
service connection for a chronic acquired psychiatric 
disorder, to include depression and general anxiety disorder, 
is not warranted.

C.  Conclusion

Although the veteran does have current diagnoses of tinea 
pedis, depression, and general anxiety disorder, the record 
provides no competent evidence that disability was incurred 
or aggravated in service, and no nexus has been established, 
by competent medical evidence, between the veteran's 
currently diagnosed disabilities and his military service.  
The Board has considered the veteran's statements in support 
of his claim; however, the veteran does not possess the 
medical training and expertise necessary to render a medical 
opinion as to either the cause or diagnosis of a physical or 
psychological disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991). See also 38 C.F.R. § 3.159(a)(2) 
(2006).  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has a 
chronic skin disorder, or a chronic acquired psychiatric 
disorder, etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claims.




ORDER

Service connection for a chronic skin disorder, to include 
jungle rot, is denied.

Service connection for a chronic acquired psychiatric 
disorder, other than PTSD, is denied.



			
	Mark D. Hindin	S. L. Kennedy
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	S. L. Cohn
Member, Board of Veterans' Appeals






 Department of Veterans Affairs


